       Case 3:21-cv-00659-C Document 1 Filed 03/19/21              Page 1 of 10 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


  Jennefer Lowrance,

                  Plaintiff,
                                                                       COMPLAINT
  v.

  Wiz Key Enterprises, LLC

                  Defendant.


         Jennefer Lowrance (“Plaintiff”) brings this suit against Wiz Key Enterprises, LLC d/b/a

Best Burger Barn (“Defendant”) for violations of the Fair Labor Standards Act, 29 U.S.C. § 201,

et seq., as amended (“FLSA”) and 29 U.S.C. § 7434.

                                     I.      NATURE OF SUIT

         1.     Congress passed the Fair Labor Standards Act in 1938 in an effort to eliminate low

wages, long hours, and provide American workers with a wage that would support a minimum

standard of living. The FLSA seeks to achieve these goals by providing a minimum wage,

prohibiting an employee from working more than forty (40) hours in a single workweek without

the payment of a premium or “overtime” rate, as well as other protections for employees. The

FLSA does not prohibit overtime—but rather, by imposing a premium rate for overtime, the FLSA

discourages working employees for longer than forty (40) hours in a single workweek. See

Overnight Motor Transp. Co. v. Missel, 316 U.S. 572, 577-78 (1942).

         2.     Plaintiff worked for Defendant as an “independent contractor.” However, Plaintiff

was an employee of Defendant as defined by Section 3(e)(1) of the FLSA, 29 U.S.C. § 203(e)(1),

and was thus misclassified.

         3.     Plaintiff routinely worked in excess of forty (40) hours in a single workweek.

                                                 1
     Case 3:21-cv-00659-C Document 1 Filed 03/19/21                 Page 2 of 10 PageID 2



       4.      Plaintiff was not paid a premium or overtime rate—one-and-one-half times her

regular rate—for all hours worked in excess of forty (40) per workweek.

       5.      Plaintiff did not perform work that would qualify as exempt under the FLSA.

       6.      Accordingly, Plaintiff brings this action to recover all unpaid overtime, liquidated

damages, attorneys’ fees, and costs as provided for under Section 216(b) of the FLSA.

       7.      Moreover, by deliberately misclassifying Plaintiff as an “independent contractor,”

Defendant Wiz Key intentionally filed fraudulent information returns in violation of 26 U.S.C. §

7434. Thus, based upon its misclassification of its workforce as independent contractors,

Defendant knowingly filed fraudulent tax information in violation of 26 U.S.C. § 7434.

       8.      Defendant intentionally and unlawfully misclassified Plaintiff as an “independent

contractor” to avoid paying Plaintiff her rightfully earned wages, including overtime wages,

pursuant to the FLSA.

       9.      Defendant Wiz Key’s misclassification of Plaintiff as an “independent contractor”

required Plaintiff to incur additional taxation.

       10.     Accordingly, Plaintiff also seeks to recover statutory damages, attorneys’ fees, and

costs as provided for under 26 U.S.C. § 7434.

                                          II.      PARTIES

       11.     Plaintiff, Jennefer Lowrance, is an individual and resident of Texas. Plaintiff was

employed by Defendant within the three-year period preceding the filing of this lawsuit. At all

relevant times mentioned, Plaintiff was an “employee” of Defendant as defined by the FLSA.

Plaintiff has consented to be a party-plaintiff to this action as indicated by the attached notice of

consent.

       12.     At all times hereinafter mentioned, Plaintiff was Defendant’s employee who was



                                                   2
    Case 3:21-cv-00659-C Document 1 Filed 03/19/21                  Page 3 of 10 PageID 3



engaged in commerce or in the production of goods for commerce as required by the FLSA.

       13.     Defendant, Wiz Key Enterprises LLC, is a limited liability company formed under

the laws of Texas and doing business as Best Burger Barn. Defendant operates a restaurant chain

commonly known as Best Burger Barn with several locations in Texas. Defendant can be served

with process by serving its registered agent, Rick L. Rambo, at 856 E Renfro Street, Burleson,

Texas 76028.

                                III.     JURISDICTION AND VENUE

       14.     This Court has subject-matter jurisdiction over this matter, which arises primarily

under federal law. Specifically, this Complaint asserts claims arising under the Fair Labor

Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. and 26 U.S.C. § 7434. Therefore, this

Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331.

       15.     This Court has personal jurisdiction over Defendant because Defendant is doing

business in Texas. Moreover, Defendant is employing Texas residents, including Plaintiff, to work

at Defendant’s restaurants located in Texas.

       16.     Venue is proper in the Northern District of Texas under 28 U.S.C. § 1391 because

Defendant is deemed to reside in the Northern District of Texas, Dallas Division. Moreover, Venue

is proper in Northern District of Texas because a substantial part of the events or omissions giving

rise to the claims asserted occurred in Johnson County, Texas, which is within this district and

division.

                             IV.       COVERAGE UNDER THE FLSA

       17.     At all relevant times, Defendant has acted, directly or indirectly, in the interest of

an employer with respect to Plaintiff.

       18.     At all relevant times, Wiz Key Enterprises LLC has been an enterprise engaged in



                                                 3
    Case 3:21-cv-00659-C Document 1 Filed 03/19/21                  Page 4 of 10 PageID 4



commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has had (a) employees engaged in

commerce or in the production of goods for commerce, or (b) employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce by

any person and that said enterprise has had and has an annual gross volume of sales made or

business done of not less than $500,000 (exclusive of excise taxes at the retail level which are

separately stated).

       19.     At all relevant times, Plaintiff was an “employee” (as defined in Section 3(e)(1) of

the FLSA, 29 U.S.C. § 203(e)(1)) who was engaged in commerce or in the production of goods

for commerce as required by 29 U.S.C. §§ 206-207. See Reich v. Circle C. Investments, Inc., 998

F.2d 324, 326 - 329 (5th Cir. 1993).

       20.     As part of her employment, Plaintiff handled food and other food service items that

were purchased across state lines or traveled in interstate commerce, or both. In addition, Plaintiff

regularly served customers dining at Defendant’s restaurants who were traveling from out-of-state

or across interstate lines. Finally, Plaintiff regularly and frequently processed multiple interstate

credit card transactions during every shift she worked.

                                          V.      FACTS

       21.     From approximately December of 2017 until March of 2018, Defendant employed

Plaintiff Jennefer Lowrance to work as a server at Defendant’s location in Burleson, Texas, and

paid Plaintiff an hourly wage.

       22.     From approximately March of 2018 until March of 2020 Defendant employed

Plaintiff to work as a cook and a server at Defendant’s location in Egan, Texas, and paid Plaintiff

an hourly wage.



                                                 4
    Case 3:21-cv-00659-C Document 1 Filed 03/19/21                 Page 5 of 10 PageID 5



       23.     From approximately March of 2020 until August of 2020, Defendant employed

Plaintiff to work in various job titles—“kitchen manager”, “assistant manager”, and “general

manager”—at Defendant’s location in Acton, Texas, and paid Plaintiff a salary.

       24.     During Plaintiff’s employment, she performed job duties such as cooking, cleaning,

taking and delivering customer orders, and completing opening and closing duties, such as

balancing the cash drawer.

       25.     Defendant employed Plaintiff within the three (3) year period preceding the filing

of this lawsuit and classified her as an “independent contractor” while working for Defendant. In

practice, Plaintiff was subject to a host of rules set by Defendant and was controlled by Defendant

in all aspects of her work.

       26.     Defendant exerted sufficient control over significant aspects of Plaintiff’s

employment, including determining her rate of pay, implementing payment policies, and setting

Plaintiff’s work schedule.

       27.     Plaintiff conducted her day-to-day activities within designed parameters and in

accordance with pre-determined operational plans coordinated by Defendant. Plaintiff’s daily and

weekly activities are routine and largely governed by standardized policies and procedures that

were created by Defendant.

       28.     Plaintiff was subject to discipline, including verbal reprimands, if she failed to

follow the rules and regulations set forth by Defendant.

       29.     The equipment and supplies used by Plaintiff to perform her job duties—such as,

the point-of-sale system, dining room furniture, grills, trays, pens, and food—were provided by

Defendant.

       30.     The work performed by Plaintiff was an integral part of Defendant’s business as a



                                                5
     Case 3:21-cv-00659-C Document 1 Filed 03/19/21                 Page 6 of 10 PageID 6



chain of restaurants providing customer service and meals to customers.

        31.     Defendant provided Plaintiff with a uniform, including a Best Burger Barn t-shirt

and face covering, which she was required to wear while working at Defendant’s business

locations.

        32.     Defendant set Plaintiff’s work schedule and coordinated the hours and days worked

by Plaintiff.

        33.     During her employment as an assistant manager, Plaintiff regularly worked more

than fifty-five (55) hours in each workweek. However, Plaintiff was paid a salary for all hours

worked after forty (40) hours in each workweek. In fact, it was Defendant’s pattern and practice

to require Plaintiff to work a minimum of forty-five (45) hours per workweek.

        34.     During the time she was paid a salary, if Plaintiff did not work at least forty-five

(45) hours each workweek, Defendant reduced her “salary”, and instead paid her an hourly wage

rate of $11.11. If Plaintiff worked more than forty-five (45) hours, she was not paid any additional

amounts above her “salary” pay.

        35.     In other words, while paying Plaintiff a salary, Defendant did not pay Plaintiff one-

and-one-half times her regular rate for the hours Plaintiff worked over forty (40) in a single

workweek.

        36.     Additionally, Defendant intentionally misclassified Plaintiff as an “independent

contractor” to avoid paying Plaintiff her wages, including overtime wages, pursuant to the FLSA,

and to avoid paying its share of the employment tax owed on the wages earned by Plaintiff.

        37.     Defendant’s method of paying Plaintiff in violation of the FLSA was not based on

good-faith and a reasonable belief that its conduct complied with the FLSA. Therefore, an award

of liquidated damages is mandatory.



                                                  6
    Case 3:21-cv-00659-C Document 1 Filed 03/19/21                 Page 7 of 10 PageID 7



          38.   Defendant’s method of paying Plaintiff in violation of the FLSA was willful and

was not based on good-faith and reasonable belief that its conduct complied with the FLSA. A

three-year statute of limitations applies due to the willful nature of the violations. 29 U.S.C. §

255(a).

          39.   Defendant is an employer subject to the provisions of the FLSA and therefore

violated the provisions of sections 11(c) and 15(a)(5) of the FLSA in that they failed to make,

keep, and preserve adequate and accurate records of employees and the wages, hours and other

conditions and practices of employment maintained by them as prescribed by regulations duly

issued pursuant to authority granted in the FLSA and found in 29 C.F.R. Part 516. Specifically,

Defendant failed to maintain a weekly record of hours worked, failed to record overtime hours,

i.e., hours worked more than forty hours in a workweek, and failed to record the correct overtime

rate of pay for such hours.

                 VI.     CAUSE OF ACTION NO. 1: FAILURE TO PAY OVERTIME
                       IN ACCORDANCE WITH THE FAIR LABOR STANDARDS ACT

          40.   The foregoing paragraphs are fully incorporated herein.

          41.   At all material times, Plaintiff was Defendant’s employee as defined by the FLSA.

          42.   At all times during her employment, Plaintiff was a non-exempt employee for

purposes of overtime under the FLSA.

          43.   From March 2020 until August 2020, Defendant paid Plaintiff a salary, and

therefore, Defendant violated Section 7 of the FLSA, 29 U.S.C. § 207, 215(a)(2), by employing

Plaintiff in an enterprise engaged in commerce or in the production of commerce within the

meaning of the FLSA, as aforesaid, and failing to pay Plaintiff at a rate of not less than one-and-

one-half times her regular rate for every hour worked over forty (40) in each workweek.

          44.   Plaintiff’s regular rate must include all compensation, bonuses, and other

                                                7
    Case 3:21-cv-00659-C Document 1 Filed 03/19/21                 Page 8 of 10 PageID 8



remuneration paid by Defendant for purposes of calculating the overtime rate. See 29 C.F.R.

778.208.

       45.     None of the exemptions or defenses provided by the FLSA regulating the duty of

employers to pay employees for all hours worked at the required overtime rate are applicable to

Defendant or Plaintiff.

               VII.       CAUSE OF ACTION NO. 2: VIOLATION OF 26 U.S.C. § 7434

       46.     The foregoing paragraphs are fully incorporated herein.

       47.     During Plaintiff’s employment, Plaintiff was improperly classified as an

“independent contractor” rather than an employee.

       48.     Defendant intentionally misclassified Plaintiff as an “independent contractor” to

avoid complying with Federal and state laws, including the FLSA, and to avoid paying Federal

payroll taxes and state unemployment taxes.

       49.     Defendant willfully issued Plaintiff a 1099-MISC each year during her employment

even though Plaintiff was legally Defendant’s employee.

       50.     Accordingly, the 1099-MISC forms issued by Defendant for the wages it paid

Plaintiff during Plaintiff’s employment constitutes a fraudulent information return.

       51.     Defendant filed fraudulent information returns with respect to Plaintiff in bad faith

so that Defendant could avoid imposition of additional taxation. As a result, Plaintiff incurred

additional taxes that should otherwise have been paid by Defendant.

       52.     Accordingly, pursuant to 26 U.S.C. § 7434, Plaintiff is entitled to recover the

greater of $5,000.00 or the sum of actual damages Plaintiff sustained by Defendant’s unlawful

conduct for each year of her employment beginning in December of 2017 and ending in March of

2020 in which she was unlawfully misclassified as an “independent contractor.” In addition,



                                                 8
    Case 3:21-cv-00659-C Document 1 Filed 03/19/21                   Page 9 of 10 PageID 9



Plaintiff is entitled to her attorneys’ fees and costs pursuant to 26 U.S.C. § 7434.

                                    VIII. DAMAGES SOUGHT

       53.     The foregoing paragraphs are fully incorporated herein.

       54.     Plaintiff is entitled to recover compensation for the hours worked over forty (40) in

a single workweek, but for which Plaintiff was not paid at one-and-one-half times her regular rate.

The regular rate shall include all remuneration paid by Defendant. See 29 C.F.R. 778.208.

       55.     Plaintiff is also entitled to an amount equal to all of the unpaid overtime wages as

liquidated damages as Defendant’s actions were not based upon good faith. See 29 U.S.C. § 216(b).

       56.     Plaintiff is entitled to recover attorneys’ fees and costs as required by the FLSA.

See 29 U.S.C. § 216(b).

       57.     Plaintiff is entitled to recover the greater of $5,000.00 or the sum of her actual

damages for each fraudulent tax filing Defendant filed with respect to Plaintiff, plus her attorneys’

fees and costs pursuant to 26 U.S.C. § 7434.

                                      IX.      JURY DEMAND

       58.     Plaintiff demands a trial by jury on all triable issues.

                                          X.      PRAYER

       59.     Plaintiff prays for judgment against Defendant as follows:

               a. For an order pursuant to Section 216 of the FLSA finding Defendant liable for
                  unpaid overtime wages due to Plaintiff, and for liquidated damages equal in
                  amount to the unpaid overtime wages due to Plaintiff;

               b. For an order pursuant to 26 U.S.C. § 7434 finding Defendant liable for filing
                  fraudulent tax information with respect to Plaintiff and awarding Plaintiff the
                  greater of: $5,000 for each filing or the damages sustained as a proximate result
                  of Defendant’s filings;

               c. For an order awarding Plaintiff all attorneys’ fees incurred;


                                                  9
Case 3:21-cv-00659-C Document 1 Filed 03/19/21             Page 10 of 10 PageID 10



         d. For an order awarding Plaintiff all costs and expenses incurred in pursuing this
            action;

         e. For an order awarding Plaintiff an amount of pre-judgment interest, as may be
            appropriate, and post-judgment interest computed at the underpayment rate
            established by the Secretary of Treasury pursuant to 26 U.S.C. § 6621; and

         f. For an order granting any such other and further relief as this Court deems just
            and appropriate.

                                       Respectfully submitted,



                                       By: /s/ Drew N. Herrmann
                                              Drew N. Herrmann
                                              Texas Bar No. 24086523
                                              drew@herrmannlaw.com
                                              Pamela G. Herrmann
                                              Texas Bar No. 24104030
                                              pamela@herrmannlaw.com

                                              HERRMANN LAW, PLLC
                                              801 Cherry St., Suite 2365
                                              Fort Worth, TX 76102
                                              Phone: 817-479-9229
                                              Fax: 817-840-5102

                                              ATTORNEYS FOR PLAINTIFF




                                         10
